Citation Nr: 1214466	
Decision Date: 04/20/12    Archive Date: 04/27/12

DOCKET NO.  09-27 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION


The Veteran had active duty service from September 1942 to January 1946.  He died in  January 2008.  The appellant is his widow.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), in Philadelphia Pennsylvania, which denied the appellant's claim for service connection for the cause of the Veteran's death. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant seeks entitlement to service connection for the cause of the Veteran's death.  The Veteran died in January 2008.  The death certificate shows that the primary cause of death was asystole due to renal failure.  Other significant conditions contributing to death but not resulting in the underlying cause of death were lung cancer, an ischemic leg, chronic obstructive pulmonary disease, and deep vein thrombosis.  At the time of the Veteran's death, service connection was in effect for posttraumatic stress disorder (PTSD) rated as 30 percent disabling. 

The appellant alleges that the Veteran's death was, at least in part, caused by exposure to asbestos in service.  After a careful review of the evidence of record, the Board finds that additional development is needed prior to deciding the appellant's claim.  

The Board notes that records show the Veteran served as a fireman in the USS Independence while in service.  Therefore, for purposes of this remand, exposure to asbestos in service is conceded.  Notably, the nature of the Veteran's post-service exposure to asbestos, if any, is unclear as there is no clear documentation of the Veteran's post-service employment.  Indeed, the only evidence is an October 2005 private treatment record which notes that the Veteran worked at steel mills after service.  The Board is of the opinion that clarification of the Veteran's post-service employment is in order.

The records also show the Veteran smoked for 20 to 30 years.  The Board finds, however, that no development is in order vis-à-vis whether in-service smoking was related to the cause of the Veteran's death given the fact that under 38 U.S.C.A. § 1103 (West 2002) VA is prohibited from service connecting a disability as a result of disease or injury attributable to the use of tobacco products during a veteran's active service.  

The Board notes that there are two medical opinions of record.  In support of her claim, the appellant submitted an April 2008 letter from Dr. S.U.G., the Veteran's treating physician, wherein he stated that that the Veteran's cancer was as likely as not had been caused by exposure to asbestos.  He noted that the Veteran had smoked for approximately 30 years but had stopped smoking and that the Veteran's son informed him, that the Veteran was exposed to asbestos in service.  

A VA opinion was obtained in January 2012.  The examiner, a physician's assistant opined that the cause of death appeared to be directly related to non small cell lung cancer and the condition was not caused by or the result of military service.  The physician assistant noted that there had been no workup of asbestosis.

The Board finds that the medical evidence of record needs clarification prior to deciding the claim.  In this regard, the Board notes that the private medical opinion was provided by the Veteran's treating physician, a specialist in internal medicine, while the VA medical opinion was provided by a physician's assistant.  The Board finds, however, that an opinion by a VA physician whose expertise is equal to the private physician's is in order.  

Moreover, the appellant's representative has argued that PTSD aggravated the Veteran's disability and contributed to his death.  While no medical evidence has been presented in support of this theory, if while on remand supportive medical evidence is submitted, a medical opinion addressing the relationship between the Veteran's service connected PTSD and the cause of death must be secured.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO/AMC must ask the appellant to provide a post-service employment history for the Veteran.

2.  After completion of the above, the RO/AMC should prepare a report detailing the nature of the Veteran's postservice employment.  The RO/AMC must then forward that report, as well as the claims folder, and obtain a medical opinion from an internist.  Following a review of the record the internist must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the cause of the Veteran's death was related to service, to include due to in-service exposure to asbestos.  The examiner is hereby informed that the Board has accepted as true the allegation that the Veteran was exposed to asbestos while on active duty.  A complete rationale or explanation for any opinion offered must be provided.  

3.  If, and only if, the appellant submits a medical opinion addressing a relationship between the Veteran's service connected posttraumatic stress disorder and the cause of his death, the RO must undertake appropriate development.   

4.  After the development requested has been completed the RO must review the reports to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the RO must implement corrective procedures at once. 

5.  Thereafter, the RO should readjudicate the claim.  If any benefit is not granted, the appellant and her representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

